252 F.2d 291
Roslyn SLADE et al., Appellants,v.BOARD OF EDUCATION OF HARFORD COUNTY, David G. Harry,President, Howard S. O'Neill, G. Robert Pennington, SamuelW. Galbreath, Mrs. Robert (Blanche S.) Fletcher, Charles W.Willis, Superintendent of the Schools of Harford County, Appellees.
No. 7552.
United States Court of Appeals Fourth Circuit.
Argued Jan. 16, 1958.Decided Feb. 12, 1958.

Tucker R. Dearing, Baltimore, Md., and Jack Greenberg, New York City (Thurgood Marshall, New York City, Juanita J. Mitchell, Baltimore, Md., Robert B. Watts and Irma Robbins Feder, New York City, on brief), for appellants.
Wilson K. Barnes, Baltimore, Md.  (Edward C. Wilson Jr., Bel.  Air. Md., on brief), for appellees.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
This is an appeal in a school segregation case involving the public schools of Harford County, Maryland.  The school board of the county had adopted a plan for the gradual desegregation of elementary schools over a two year period and high schools over a period of five years.  At the suggestion of the District Judge, Moore v. Board of Education of Harford County et al., 152 F.Supp. 114, the plan was amended to provide for the transfer of qualified students in high school grades pending the final elimination of segregation in those grades.  As so amended the plan was approved by the judge and a decree was entered enforcing it and making special provision for the admission of two Negro children who had been parties to a prior action.  The facts are fully set forth in the opinion of the District Judge, and we think that his discretion was properly exercised for reasons adequately stated in the opinion, to which nothing need be added.  See Moore v. Board of Education of Harford County, D.C., 152 F.Supp. 114.  See also Allen v. County School Board of Prince Edward County, Va., 4 Cir., 249 F.2d 462, 465; Rippy v. Borders, 5 Cir., 250 F.2d 690; Aaron v. Cooper, 8 Cir., 243 F.2d 361.


2
Affirmed.